DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
	It is noted, that the foreign and non-patent references can by founded in the parent case 17/189,397.

Terminal Disclaimer
The terminal disclaimer filed on 02/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,149,533 and 11,274,537 and any paten granted on Application Numbers 17/463596 and 17/676527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Hydraulic Fracturing Control Assembly To Detect Pump Cavitation or Pulsation--.


Claim Objections
Claims 27-28 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 14, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 1-28 are objected to because of the following informalities:  
Claims 1, 14 and 27-28, line 10, recitation of ‘a blender” would be clearer if rewritten as --a blender--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-13 and 15-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 11, lines 1-2, recitation of “wherein following the generate of the one or more pulsation notification signals” lacks antecedent basis.  There is no “pulsation notification signals” in Clam 1.  Applicants may wish to consider amending the limitation to read --configured to generate one or more pulsations notification signals--.  
Claim 11, line 12, recitation of “the suction pressure threshold” lacks antecedent basis.  This limitation would be clearer if rewritten as --a suction pressure threshold--.
Claim 11, line 13, recitation of the discharge pressure threshold” lacks antecedent basis.  This limitation would be clearer if rewritten as --a discharge pressure threshold--.
Claim 15, lines 1-2, recitation of “wherein the associate one or more cavitation values comprises associate” lacks antecedent basis.  There are no “cavitation values” in Claim 14.  Applicants may wish to consider amending this limitation to read --configured to associate one or more cavitation values by associating--.  
Claim 16, line 1, recitation of “wherein the combine” lacks antecedent basis.  This limitation would be clearer if rewritten as --combining--.
Claim 17, lines 1-2, recitation of “wherein the associate one or more cavitation values” lacks antecedent basis.  There are no “cavitation values” in Claim 14. Applicants may wish to consider amending this limitation to read --configured to associate one or more cavitation values--.  
Claim 18, lines 1-2, recitation of “the one or more cavitation values” lacks antecedent basis.  There are no cavitation values in Claim 14.  This limitation would be clearer if rewritten as --one or more cavitation values--.
Claim 19, lines 1-2, recitation of “wherein the compare the combined cavitation value” lacks antecedent basis.  Applicants may wish to consider amending this limitation to read “configured to compare combined cavitation values--.
Claim 20, line 2, recitation of “the one or more cavitation notification signals” lacks antecedent basis.  The is no “cavitation notification signals” in Claim 14.  This limitation would be clearer if written as “one or more cavitation notification signals-- or change the pendency to Claim 19.  For purposes of examination the former with be assumed.
Claim 21, line 2, recitation of “the one or more cavitation notification signals” lacks antecedent basis.  The is no “cavitation notification signals” in Claim 14.  This limitation would be clearer if written as “one or more cavitation notification signals-- or change the pendency to Claim  20.  For purposes of examination the former with be assumed.
Claim 22, line 3, recitation of “cavitation occurrence” is not clear in context.  There is no “cavitation occurrence” in Claim 14.  It is unclear how the control assembly determines a “cavitation occurrence”.  This Claim would be clearer if depended from Claim 19


Allowable Subject Matter
Claims 1, 14 and 27-28 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claims 2-10 and 24-26 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-13 and 15-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 1 and 27, the prior art of record does not disclose or make obvious a hydraulic fracturing control assembly to detect one or more of (a) cavitation or (b) pulsation, associated with operating one or more hydraulic fracturing units, each of the one or more hydraulic fracturing units including one or more hydraulic fracturing pumps to pump fracturing fluid into a wellhead and one or more turbine engines to drive the one or more hydraulic fracturing pumps, the hydraulic fracturing control assembly comprising: one or more pump sensors to generate one or more pump signals indicative of one or more of pump discharge pressure, pump suction pressure, pump speed, or pump vibration associated with operation of the one or more hydraulic fracturing units; one or more blender sensors to generate one or more blender signals indicative of one or more of a blender flow rate or a blender discharge pressure; a supervisory controller in communication with one or more of: the one or more hydraulic fracturing units, the one or more pump sensors, or the one or more blender sensors, the supervisory controller configured to: (a) receive one or more of: pump signals indicative of one or more of pump discharge pressure, pump suction pressure, pump speed, or pump vibration associated with operation of the one or more of the hydraulic fracturing pumps; or blender signals indicative of one or more of the blender flow rate or the blender discharge pressure; and (b)(i) associate, via the supervisory controller, one or more cavitation values with one or more of the one or more pump signals or the one or more blender signals, but more specifically,
(ii) combine the one or more cavitation values to determine a combined cavitation value, (iii) compare the combined cavitation value to a threshold cavitation value, and (iv) when the combined cavitation value equals or exceeds the threshold cavitation value, generate one or more cavitation notification signals indicative of detection of cavitation associated with operation of the one or more hydraulic fracturing pumps, thereby to cause a reduction of one or more of a pump flow rate of the one or more hydraulic fracturing pumps or the blender flow rate of a blender.

	The closest art of record, Zhang (US Pub. 2017/0226998), who discloses most of the limitations of the including association one or more cavitation values with one or more of the one or more pump signals or the one or more blender signals (Paragraph 0014, lines 4-9), Zhang does not disclose or make obvious combining and comparing the value to a threshold value.  To modify Zhang would alter the control system disclosed by Zhang.
With respect to Claims 2-10 their pendency on Claim 1 make them allowable.

	With respect to Claims 14 and 28, the prior art of record does not disclose or make obvious a hydraulic fracturing control assembly to detect one or more of (a) cavitation or (b) pulsation, associated with operating one or more hydraulic fracturing units, each of the one or more hydraulic fracturing units including one or more hydraulic fracturing pumps to pump fracturing fluid into a wellhead and one or more turbine engines to drive the one or more hydraulic fracturing pumps, the hydraulic fracturing control assembly comprising: one or more pump sensors to generate one or more pump signals indicative of one or more of pump discharge pressure, pump suction pressure, pump speed, or pump vibration associated with operation of the one or more hydraulic fracturing units; one or more blender sensors to generate one or more blender signals indicative of one or more of a blender flow rate or a blender discharge pressure; a supervisory controller in communication with one or more of: the one or more hydraulic fracturing units, the one or more pump sensors, or the one or more blender sensors, the supervisory controller configured to: (a) receive one or more of: pump signals indicative of one or more of pump discharge pressure, pump suction pressure, pump speed, or pump vibration associated with operation of the one or more of the hydraulic fracturing pumps; or blender signals indicative of one or more of the blender flow rate or the blender discharge pressure; but more specifically,
(b)(i) determine, based at least in part on the one or more pump signals at a first time, a first average pump suction pressure and a first average pump discharge pressure, (ii) determine, based at least in part on the one or more pump signals at a second time after the first time, a second average pump suction pressure and a second average pump discharge pressure, (iii) determine a suction pressure difference between the first average pump suction pressure and the second average pump suction pressure, and a discharge pressure difference between the first average pump discharge pressure and the second average pump discharge pressure, (iv) compare the suction pressure difference to a suction pressure threshold, compare the discharge pressure difference to a discharge pressure threshold, and (v) when the suction pressure difference is equal to or exceeds the suction pressure threshold and the discharge pressure difference is equal to or exceeds the discharge pressure threshold, generate one or more pulsation notification signals indicative of detection of pulsation associated with operation of the one or more hydraulic fracturing pumps, thereby to cause reduction of one or more of the pump flow rate of the one or more hydraulic fracturing pumps or the blender flow rate of the blender.
The closest art of record is Zhang (US Pub. 2017/0226998) in view of Marica (WO2017/123656), however any combination between the references would alter the control system disclosed by Zhang and be based on hindsight rational.
With respect to Claims 24-25, their pendency on Claim 14 make them allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. US Pub. 2018/0087499 teach detecting cavitation and leakage in a pump.
Norris et al. US Pub. 2017/0114625 teach a turbine driven fracturing pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/08/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746